Citation Nr: 1816170	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  08-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hammertoes, to include as secondary to a service-connected low back disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral shin splints. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hallux valgus, to include as secondary to a service-connected low back disability. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, to include bone spurs, bursitis, tendonitis, and degenerative joint disease (DJD) (left knee disability), to include as secondary to a service-connected low back disability. 

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, to include as secondary to a service-connected low back disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hand disability.

7.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 

8.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include pharyngitis, a larynx condition, and sinusitis. 

9.  Entitlement to service connection for right foot hammertoes, to include as secondary to a service-connected low back disability. 

10.  Entitlement to service connection for left foot hammertoes, to include as secondary to a service-connected low back disability. 

11.  Entitlement to service connection for right leg shin splints.

12.  Entitlement to service connection for left leg shin splints 

13.  Entitlement to service connection for right foot hallux valgus, to include as secondary to a service-connected low back disability.

14.  Entitlement to service connection for left foot hallux valgus, to include as secondary to a service-connected low back disability. 

15.  Entitlement to service connection for service connection for a left knee disability, to include bone spurs, bursitis, tendonitis, and degenerative joint disease (DJD) (left knee disability), to include as secondary to a service-connected low back disability. 

16.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected low back disability. 

17.  Entitlement to service connection for service connection for a respiratory disorder, to include pharyngitis, a larynx condition, and sinusitis.

18.  Entitlement to service connection for allergic rhinitis, to include as secondary to service-connected sleep apnea. 

19.  Entitlement to service connection for left arm and hand numbness. 

20.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine. 

21.  Entitlement to service connection for a left ankle disability. 

22.  Entitlement to an effective date earlier than November 21, 2005 for the grant of service connection for blepharitis.

23.  Entitlement to an effective date earlier than March 7, 2012 for the grant of service connection for pinguecula.

24.  Entitlement to an effective date earlier than December 10, 2012 for the grant of service connection for right plantar spur.  

25.  Entitlement to a disability rating in excess of 10 percent prior to February 13, 2015, and in excess of 20 percent thereafter for a low back disability . 

26.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus. 

27.  Entitlement to a disability rating in excess of 30 percent for bilateral plantar fasciitis, bilateral pes planus, arthritis of the bilateral first MTP joints, and bilateral plantar spurs ("bilateral foot disability") beginning August 29, 2011. 

28.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

29.  Entitlement to an initial compensable rating for blepharitis with pinguecula.

30.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from July 1978 to July 1981 and from January 1991 to March 1991, and subsequent periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In an August 2011 rating decision, the RO granted service connection for right foot plantar fasciitis and pes planus and assigned an initial 10 percent disability rating, effective February 4, 2010. 

In an August 2012 rating decision, the RO denied the Veteran's TDIU claim. 

In a November 2012 rating decision, the RO denied an increased rating for the Veteran's bilateral foot disability.  The RO informed the Veteran that all of his foot disabilities were evaluated together and rated under the criteria for a bilateral foot disability.  This included his left foot plantar fasciitis and pes planus, with left foot plantar spur and first MTP arthritis. 

In a September 2013 rating decision, the RO granted service connection for low back degenerative disc and joint disease, effective December 4,2008, rated as 10 percent disabling.

In an April 2014 rating decision, the RO, in pertinent part, denied the Veteran's allergic rhinitis claim. 

In April 2014, the Board remanded the Veteran's petition to reopen a claim of entitlement to service connection for a left hip disability, service connection for GERD, an increased rating for a right foot disability prior to August 29, 2011, an increased rating for a bilateral foot disability beginning August 29, 2011, and entitlement to a TDIU to afford the Veteran a Travel Board hearing.  In June 2014, he withdrew his request for a hearing.  

In an April 2015 rating decision, the RO implemented the Board's November 2014 grant of service connection for a right plantar spur and included it as part of the rating for the Veteran's bilateral foot disability, effective December 10, 2012.  The Board notes that in the April 2015 rating decision, the RO also granted service connection for an unspecified depressive disorder and assigned an initial 30 percent disability rating.  

In a June 2015 rating decision, the RO increased the Veteran's disability rating for his low back disability from 10 percent to 20 percent, effective February 13, 2015 and denied service connection for left arm and hand numbness, DDD of the cervical spine, and a left ankle disability.

In July 2015, the Veteran, through his representative, waived initial Agency of Jurisdiction (AOJ) consideration of evidence he planned to submit in the future. 38 C.F.R. §§ 20.800, 20.1304(c) (2017).

In an August 2015 rating decision, the RO denied the Veteran's petitions to reopen claims for service connection for bilateral hammertoes, bilateral shin splints, bilateral hallux valgus, a left knee disability, a right knee disability, a bilateral hand disability, tinnitus, and a respiratory condition. 

In a March 2016 decision, the Board declined to reopen the claim for entitlement to service connection for a left hip disability, denied the claims for service connection for a dental disability and allergic rhinitis, denied an initial rating in excess of 10 percent for right foot plantar fasciitis and pes planus, and granted service connection for an eye disability and an earlier effective date of August 26, 2011 for service connection for left foot plantar fasciitis and pes planus with left foot plantar spur.  The Board also remanded the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for left arm and hand numbness, DDD of the cervical spine, bilateral hammer toes, bilateral hallux valgus, a bilateral hand disability, a left knee disability, a right knee disability, a respiratory condition, and tinnitus; entitlement to service connection for a left ankle disability and GERD; entitlement to a disability rating in excess of 10 percent for a low back disability prior to February 13, 2015, and in excess of 20 percent thereafter; entitlement to a disability rating in excess of 30 percent for a bilateral foot disability beginning August 29, 2011, and entitlement to a TDIU. 

As the claim to reopen the claim for entitlement to service connection for a left hip disability was denied in the March 2016 Bord decision and has not been raised since, that claim is not currently before the Board.

The Veteran appealed the March 2016 decision with respect to the denial of entitlement to service connection for allergic rhinitis to the United States Courts of Appeals  for Veterans Claims (Court), which in a May 2017 Memorandum Decision, vacated and remanded the matter.

In a March 2016 rating decision, the RO implemented the Board's grant of service connection for an eye disability, granting service connection for blepharitis, effective November 21, 2005, rated as noncompensable; pinguecula, effective March 7, 2012, with no change in the noncompensable rating assigned; and epiphora, effective March 11, 2014, rated as 20 percent disabling.  

In a September 2016 rating decision, the RO granted service connection for GERD effective November 28, 2011 rated as 10 percent disabling, then redefined it to GERD with Barrett's esophagus effective January 28, 2015.  

In December 2015, the Veteran testified during a hearing before a Decision Review Officer to address the issues regarding an increased ratings for his service connected low back disability and entitlement to service connection for DDD of the cervical spine, and left arm/hand numbness, a left ankle disability, and GERD.  A transcript of that hearing is of record. 

In an April 2016 statement, the Veteran withdrew any pending requested hearing for his claim for entitlement to service connection for GERD.  In a September 2017 statement the Veteran withdrew and pending Board hearing requests.  Accordingly, the Board considers the Veteran's requests for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of whether new and material evidence has been submitted to reopen claim of entitlement to service connection for tinnitus; entitlement to service connection for left arm and hand numbness, DDD of the cervical spine, bilateral hammer toes, bilateral hallux valgus, a left ankle disability, a left knee disability, a right knee disability, a respiratory condition; entitlement to a disability rating in excess of 10 percent for GERD; entitlement to an initial rating in excess of 30 percent for unspecified depressive disorder; entitlement to a disability rating in excess of 10 percent for a low back disability prior to February 13, 2015, and in excess of 20 percent thereafter; entitlement to a disability rating in excess of 30 percent for a bilateral foot disability beginning August 29, 2011, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral shin splints, hallux valgus, hammertoes, and knee disabilities were denied in an April 2014 rating decision that was affirmed by a November 2014 Board decision.  He did not appeal the portion of the November 2014 Board decision that denied these claims.

2.  Evidence received since the November 2014 Board decision is not cumulative or redundant of evidence previously considered and relates to an unestablished fact necessary to substantiate the claims. 

3.  The Veteran's claims for service connection for bilateral hand arthritis were denied in an April 2014 rating decision that was affirmed by a November 2014 Board decision.  He did not appeal the portion of the November 2014 Board decision that denied this claim.

4.  Evidence received since the November 2014 Board decision is either cumulative or redundant of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claims for service connection for bilateral hand arthritis. 

5.  The Veteran's claim for service connection for a respiratory condition was denied in an April 2014 rating decision that was affirmed by a January 2014 Board decision.  In a November 2014 Board decision, the Board declined to reopen the Veteran's claim for service connection for a respiratory condition.  He did not appeal the portion of the November 2014 Board decision that denied this claims.

6.  Evidence received since the November 2014 Board decision is not cumulative or redundant of evidence previously considered and relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder. 

7.  The Veteran does not have a current diagnosis of left or right shin splints. 

8.  There is no evidence of any unadjudicated formal or informal claim for service connection for bilateral blepharitis prior to November 21, 2005.

9.  The evidence of record does not include evidence confirming a diagnosis of pinguecula prior to October 8, 2008.

10.  The Veteran filed an informal claim of entitlement to service connection for right plantar spur on September 13, 2011, more than one year following his separation from service, without having filed an informal or formal claim or having raised an inferred claim for a right plantar spur prior to that date.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for bilateral hammertoes.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).  

2.  New and material evidence has been received to reopen the claim of service connection for bilateral shin splints.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).   

3.  New and material evidence has been received to reopen the claim of service connection for bilateral hallux valgus.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).  

4.  New and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).  

5.  New and material evidence has been received to reopen the claim of service connection for a right knee disability.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).  

6.  New and material evidence has been received to reopen the claim of service connection for a respiratory disorder, to include a larynx disability.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).   

7.  New and material evidence has not been received to reopen the claim of service connection for a bilateral hand disability.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).  

8.  The criteria for service connection for right and left leg shin splints are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017). 

9.  The requirements for an effective date prior to November 21, 2005, for the grant of service connection for blepharitis have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 

9.  The requirements for an effective date of October 8, 2008, but no earlier, for the grant of service connection for pinguecula have been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 

10.  The criteria for an effective date of September 13, 2011, but no earlier, for the grant of service connection for right plantar spur have been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  With regard to the Veteran's claims to reopen being reopened below, given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail him.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).

Letters were issued in December 2005 and June 2015, that satisfied the duty to notify provisions with regard to the Veteran's petitions to reopen and service connection claims.  Some of the relevant notice in these letters was not issued prior to the initial adjudication of some of his claims.  However, claims were then readjudicated in the September 2016 and October 2016 Supplemental Statements of the Case, after receiving appropriate notice. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With regard to the earlier effective date claims, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  There is not a lack of medical evidence for the relevant time period.  Therefore, a retrospective opinion is not needed.  See Chotta v. Peake, 22 Vet.App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008). 

With respect to the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded an adequate VA examination for his shin splints in July 2015.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

Some of the claims being decided herein were remanded in March 2016 for issuance of a Statement of the Case (SOC), which was issued in July 2016.  For these reasons, the Board is satisfied that there was substantial compliance with its remand directives with respect to the issues adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claims.

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In April 2014, the RO denied the Veteran's claims for service connection for a respiratory disorder to include a larynx condition, left hand arthritis, right hand arthritis, right foot hammertoes, left foot hammertoes, a left knee condition, a right knee condition, right foot hallux valgus, left foot hallux valgus, right knee shin splints, and left knee shin splints.  He filed a timely NOD, the RO issued an SOC, and he perfected his appeal to the Board.  In November 2014, the Board affirmed the April 2014 rating decision with respect to the issues noted above.  The Veteran did not appeal the November 2014 Board decision with respect to the issues noted above, rendering it final.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2017).

The Veteran requested that VA reopen the previously denied claims in June 2015.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final November 2014 rating decision regarding the claims for service connection for a respiratory disorder, to include a larynx condition, right foot hammertoes, left foot hammertoes, a left knee condition, a right knee condition, right foot hallux valgus, left foot hallux valgus, right knee shin splints, and left knee shin splints.  

According to the November 2014 Board decision, service connection was denied for knee disabilities and bilateral hallux valgus with hammertoes because they were not shown to be related to service or cause or aggravated by any service-connected disability, to include pes planus.  It was noted that the Veteran was not shown to have a current disability manifested by shin splints.  

Hallux valgus, hammertoes, and shin splints

Specifically, the Veteran submitted several items of evidence since the previous November 2014 adverse decision, including private and VA treatment reports, VA examination reports, and various lay statements.  According to a July 2015 VA examination report, the examiner marked the box indicating that the Veteran had shin splints.  In addition, the Veteran was noted to have left foot and right foot hammertoes described as often a congenital condition and also related to trauma and wearing of shoes that cause pinching of the toes.  The July 2015 VA examination report further indicates that the Veteran wears orthotics for his service connected pes planus.  In light of the VA examiner's notation of shin splints and that hammertoes and hallux valgus are related to wearing tight shoes or shoes that pinch and given that the Veteran wears orthotics for his plantar fasciitis, new and material evidence has been presented.  Accordingly, the claims are reopened.  

Left and right knee disabilities 

Regarding the left and right knee disabilities, according to the July 2015 claim ,the Veteran contends that he has knee disabilities which are related to his service-connected low back degenerative disc and joint disease.  The July 2015 VA examiner noted that the Veteran has inflammation of the insertion of the patellar and quadriceps tendons (enthesopathy) according to the July 2015 x-rays.  He further noted that this is often associated with arthritic conditions.  The Veteran stated at that time that he was diagnosed with arthritis in the 1990s.  Thus, in light of the Veteran's claim that his knee disabilities are related to his service-connected back degenerative disc and joint disease and the VA examiner's indication that his current knee disabilities are due to arthritic conditions, the evidence is new and material.  Accordingly, the claim is reopened.  

Respiratory disorder to include larynx

With regard to the Veteran's claim for service-connection for a larynx condition, the RO denied the Veteran's initial claim of entitlement to service connection for pharyngitis in November 2008.  The Veteran appealed the November 2008 decision and in a January 2014 Board decision, it was determined that a respiratory disorder did not become manifest until after the Veteran's active duty and the current respiratory disorder was not related to service or his service-connected GERD or sleep apnea. In a November 2014 rating decision the RO declined to reopen the claim.  As noted above the November 2014 Board decision became final.  

Evidence received since the November 2014 Board decision consists of the Veteran's statements as well as VA treatment and examination reports.  Moreover, the Veteran was granted service connection for GERD with Barrett's esophagus in a September 2016 rating decision.  According to the October 2016 notice of disagreement, the Veteran contends that his condition affects his larynx.  The grant of service-connection for GERD with Barrett's esophagus and subsequent statements and provided by the Veteran are new in that it has not previously been considered.  The evidence is material in that it relates to an unestablished fact (whether the Veteran's larynx condition is related to his service-connected GERD with Barrett's esophagus), and raises a reasonable possibility of substantiating the claim.  Shade, supra.  Accordingly, the evidence is new and material and the claim is reopened.  


Arthritis of the hands 

With regard to the claims for arthritis of the hands, since the time of the November 2014 Board denial, new VA treatment records, private treatment records, and lay statements have been added to the record.  The medical evidence continued to note that the Veteran had arthritis in multiple joints, including his hands.  However it did not address the issue of whether these conditions were related to service or whether they manifested within one year of separation.  Therefore it is not new and material.

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim arthritis of the hands.  The claims are not reopened. 38 U.S.C. § 5108.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

Left and right leg shin splints

The Veteran contends that service connection is warranted for right and left leg shin splints.

For the reasons set forth below, service connection is not warranted in this case for right and left leg shin splints.  

A review of the record does not show a current competent diagnosis of right or left leg shin splints.  While a finding that the Veteran had a disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has been diagnosed with the claimed conditions any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

Regarding the Veteran's claimed right and left leg shin splints, there is no current diagnosis of shin splints.  In a July 2015 VA examination, the Vetera complained that he was rills he had shin splints while on  active duty.  While the examiner answered yes regarding whether the Veteran has or has ever had shin splints in both lower extremities; he further noted that the Veteran had occasional pain in the shins; however there were no findings on that exam.  Additionally, the examiner remarked that the Veteran's complaints of occasional pain in the bilateral shins do not constitute a diagnosis of shin splints.  He specifically noted that the Veteran was not found to have shin splints on examination.  

In a prior June 2013 VA examination the examiner answered that the Veteran did not have shin splints and there was no evidence for current residuals of shin splints.  Additional prior treatment records, to include in February 2012 and July 2012, reflect the Veteran reports of having shin splints.  However, no objective diagnosis of shin splints in noted in the record

The Board notes past treatment records do reflect complaints of shin pain.  See e.g. April 2015 VA treatment record.  While the Veteran is competent to report having pain or discomfort, the evidentiary record does not reflect any current probative diagnosis of shin splints.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted"). 

The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the Board notes that the Veteran has not identified any probative diagnosis of bilateral leg shin splints.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unless there is a current disability, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons stated above, the Board finds that the Veteran does not currently have bilateral shin splints.  Since there is no evidence of any current bilateral shin splints, the preponderance of the evidence is against the claims for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The claims for service connection for left and right shin splints are denied.  

Earlier Effective Date

VA regulations provide that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).

Blepharitis

The Veteran contends that an effective date earlier than November 21, 2005 should be established for the grant of service connection for blepharitis.  He contends the effective date of his award of service connection should date to his initial claim in 2002 which was denied in January 2003.  See April 2016 notice of disagreement.

Historically, in August 1984, the Veteran filed a claim for service connection for an eye condition.  In an October 1984 rating decision, the RO denied the Veteran's claim for a right eye condition with loss of vision.  The RO found that medical reports showed normal vision.  In December 2002, service medical records were received.  According to the January 2003 rating decision, the previous denial of service connection for right eye condition with loss of vision was again denied.  In February 2003, the Veteran was then apprised of his rights to appeal the decision. The Veteran did not appeal this decision.  While the Veteran and his representative contend that his claim should have been granted at this point, the Veteran failed to appeal the decision within one year - the time allowed by law. 

The Veteran filed an application to reopen his claim for service connection for an eye disability, which was received on November 21, 2005.  The claim was subsequently reopened and in March 2016, the RO implemented the Board's grant of service connection, granting service connection for blepharitis effective November 21, 2005; pinguecula effective March 7, 2012, and epiphora effective March 11, 2014.  

Although the Veteran filed his original claim for service connection in August 1984, that claim was denied.  The subsequent January 2003 decision denying the claim finding that there was no indication of loss of vision in either eye or that a chronic condition related to the eye began in service became final.  There is no evidence of record received between January 2003, and November 21, 2005, that can be reasonably construed as a formal or informal claim to reopen the previously denied claim for entitlement to service connection for an eye condition.  Thus, November 21, 2005, the date he filed his application to reopen the previously denied claim is the earliest effective date possible a disability evaluation for service connection may be granted and his claim is denied. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As noted above, the effective date for the grant of service connection will be the date of receipt of the petition to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). Thus, in this case the Veteran is not entitled to an effective date prior to November 21, 2005, the date of receipt of the petition to reopen the previously denied claim. 

As such, the earlier claim may not serve as a basis for an earlier effective date. Furthermore, the Court has held that there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision. Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error (CUE) may result in the assignment of an earlier effective date based on the earlier claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In stating their disagreement with the March 2016 rating decision, both the Veteran and his representative have failed to raise the issue of whether there was CUE with the prior January 2003 rating decision. 

In summary, there is no indication in the record that the January 2003 rating decision denying the original claim for entitlement to service connection for an eye condition is not final.  The Veteran's petition to reopen the finally denied claim for entitlement to service connection for an eye condition was received on November 21, 2005.  There is no communication from the Veteran between the January 2003 rating decision and the November 21, 2005 petition to reopen that may be construed as a formal or informal petition to reopen the previously denied claim. Therefore, November 21, 2005, the date VA received the Veteran's petition to reopen the previously denied claim, is the appropriate effective date.  38 C.F.R. § 3.400(q)(2). 

Pinguecula

The Veteran contends that an earlier effective date is warranted for the grant of service connection for pinguecula.  The earliest effective date that can be granted is the date the claim was filed or the date the entitlement arose, whichever is the latter.  Here, while the claim was filed on November 21, 2005; the Veteran's diagnosed pinguecula was not shown until after that date.  

Pursuant to the March 2016 rating decision, the RO assigned an effective date of March 7, 2012 based on a finding that this was the first date a diagnosis of pinguecula was shown.  Review of the record, however, shows that the first competent evidence of pinguecula was in a statement received in October 2008 from a private physician, Dr. D. F.  This September 8, 2008 statement, received on October 8,2008, noted that the Veteran was examined in August 8, 2008 and diagnosed with blepharitis and bilateral pinguecula.  Thus an earlier effective date of October 8, 2008, is warranted under 38 C.F.R. § 3.400. 

The Board acknowledges that the VA examinations prior to March 2012 did not include a diagnosis of bilateral pinguecula.  Nonetheless and resolving reasonable doubt in the Veteran's favor, the Board finds that an effective date of October 8, 2008 for the grant of service connection for pinguecula is established. See 38 C.F.R. §§ 3.102, 3.400. 

A review of the evidence reveals no diagnosis of pinguecula of record prior to October 8, 2008.  Based on a review of this claim, entitlement to an effective date of October 8, 2008, but no earlier is warranted for the grant of service connection for pinguecula.  No earlier entitlement date is shown.  The record fails to show the existence of pinguecula of record prior to October 8, 2008.  Service connection cannot be granted for disabilities that have not been diagnosed or that do not exist. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992). 

Although the Veteran filed a claim to reopen his claim for service connection for an eye disability in November 2005, prior to October 8, 2008, the Board reiterates that the effective date of an evaluation and award of compensation based on a claim re-opened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  Here, the later date is the date the entitlement arose, which is October 8, 2008. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than October 8, 2008, for the grant of entitlement to service connection for pinguecula, and the claim for an effective date earlier than October 8, 2008 must be denied. 

Right plantar spur

The Veteran contends that an effective date earlier than December 10, 2012, the date the RO received an informal claim for service connection for a right plantar spur, is warranted.  The April 2015 rating decision granted service connection for right plantar spur effective December 10, 2012, the date it received the informal claim for service connection.

The Veteran claims that earlier effective date of February 4, 2010 for his claim for right heel spur is warranted.  See May 2015 notice of disagreement.  In a September regarding the appeal for an increased rating for his right foot, he specifically stated that he has a small spur on his right heel which causes pain and swelling.  At that time, he submitted private treatment records dated in April 2010, which first document x-ray evidence of small spur formation on both heels.  An October 2011 VA treatment report lists the Veteran's complaints to include bilateral foot pain (spurs).  According to a May 2012 Deferred Rating decision, claims included service connection for a right foot plantar spur.  Addendum opinions obtained in September 2012 indicates that it is less likely than not that the posterior spur on the right foot is related to the Veteran's pes planus or plantar fasciitis.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an earlier effective date of September 13, 2011, but no earlier, is warranted for the grant of service connection for a right plantar spur, as this was the date that VA first received notification that the Veteran wished to file a claim for entitlement to service connection for right heel spur.  

While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an effective date earlier than September 13, 2011.  The evidence of record clearly indicates that the Veteran's original claim for service connection for a right heel spur was submitted on September 13, 2011, rather than December 10, 2012, as currently assigned.

The Veteran contends that because he filed a left foot condition in February 2010, and his conditions have been diagnosed as bilateral, he should receive an earlier effective date for his right heel spur.  The Board notes that in order for prior statements to be construed as a claim for a "right heel spur," the Veteran must "identify the benefit sought." 38 C.F.R. § 3.155(a).  This means that the claimant must describe the nature of the disability for which he is seeking benefits.  His identification of the benefit sought does not require any technical precision.  See Ingram, 21 Vet. App. at 256-57.  A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Court held in Brokowski that a reference to "all disabilities of record" was insufficient to satisfy the requirement for informal claims under 38 C.F.R. § 3.155(a) that the claim must "identify the benefit sought." 23 Vet. App. at 86.  A VA adjudicator is not required to anticipate a claim for benefits for disabilities that have not been identified in the record by medical professionals or by competent lay evidence at the time that a claimant files a claim or during the claim's development.  Id. at 88.  Indeed, VA has never been obligated to read a claimant's mind but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (when issue is not reasonably raised, Board is not required to "conduct an exercise in prognostication").  For these reasons, the Board concludes that the February 2010 Veteran's statements did not constitute a claim for service connection for a right foot condition other than pes planus and plantar fasciitis.  

In Clemons v. Shinseki, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Clemons, 23 Vet. App. at 5.  In this case, a right heel spur was not formally diagnosed until April 2010 and evidence of such diagnosis was not received until September 2011, after his claim for service connection for a right foot condition was initially filed.  Thus, it cannot be said that undiagnosed right heel spur could have been, and should have been reasonably encompassed in such claim without an actual diagnosis of that particular disability.  Moreover, the symptoms the Veteran described at the time of his claims pertaining to his right foot, and the information the Veteran submitted to VA in support of his claim was reviewed and considered by the RO in its award of compensation of the right foot pes planus and plantar fasciitis in August 2011.  The Board adds that the Veteran did not raise the issue of right spur at any time during the pendency of the initial claim for service-connection for a right foot disability.  

While the Board sympathizes with the Veteran's sincerely held belief that his claim for entitlement to right heel spur was filed on February 4, 2010, the evidence indicates otherwise.  As the claims file contains no documents of record suggesting an intent to file a claim for compensation benefits for a right heel spur prior to September 13, 2011, an effective date of September 13, 2011, but no earlier, is granted. 



ORDER

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for bilateral hammertoes, to include as secondary to a service-connected low back disability is granted.

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for bilateral shin splints is granted.

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for bilateral hallux valgus, to include as secondary to a service-connected low back disability is granted. 

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for a left knee disability, to include bone spurs, bursitis, tendonitis, and degenerative joint disease (DJD) (left knee disability), to include as secondary to a service-connected low back disability is granted.

New and material evidence having been received, the petition to reopen the previously denied the claim for service connection for a right knee disability, to include as secondary to a service-connected low back disability is granted.

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for a respiratory disorder, to include a larynx condition, is granted.

As new and material evidence has not been received, reopening of the claim for service connection for bilateral hand arthritis is denied.

Service connection for right leg shin splints is denied.

Service connection for left leg shin splints is denied.

An effective date earlier than November 21, 2005 for the grant of service connection for blepharitis is denied.

An effective date of October 8, 2008, but no earlier, for the grant of service connection for pinguecula is granted.  

An effective date of September 13, 2011, but no earlier, for the grant of service connection for a right plantar spur is granted.  


REMAND

Allergic rhinitis

As noted above, the Veteran appealed the March 2016 Board denial of entitlement to service connection for allergic rhinitis.  According to the May 2017 Memorandum Decision, the April 2015 VA examiner disregarded the Veteran's assertions that he first began having problems in Germany from 1979 to 1981 and has had continual symptoms since service.  As the Veteran is competent to state observable symptoms such as runny nose and recurrent symptoms, an addendum opinion is required to address the Veteran's contentions regarding experiencing symptoms since service.

Cervical spine, left arm/hand numbness

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Regarding the Veteran's claim for degenerative disc disease of the cervical spine, August 2017 VA treatment records reflect the Veteran's complaints of neck pain and that an MRI for the cervical spine was being considered to evaluate the Veteran for left C6 nerve impingement and/or foraminal narrowing.  Additional VA treatment records dated in March 2016 indicate that the Veteran's neck pain may be a combination of degenerative disc disease of the cervical spine reversal or cervical lordosis, and poor posture.  It was also noted that it may be aggravated by the pillows he used secondary to GERD.  

The Veteran contends that his degenerative disc disease of the cervical spine as well as left arm/hand numbness were incurred in service and records reflect that the Veteran's left arm and hand nerve complains may be related to his cervical spine.  In light of the above, the Board finds that VA examinations and medical opinions are necessary to identify any current cervical spine disabilities and/or left arm/hand numbness, and determine whether the claimed cervical spine disability and/or left arm/hand numbness is related to service, or any service connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  

Hammertoes, hallux valgus, knee disabilities

As noted above, according to a July 2015 VA examination report, the Veteran was noted to have left foot and right foot hammertoes described as often a congenital condition and also related to trauma and wearing of shoes that cause pinching of the toes.  It was also noted that hallux valgus is often hereditary with tight shoes cited a as causing or aggravating the condition.  The examiner opined that hammertoes are less likely due to or the result of the service-connected low back disability or radiculopathy and that hallux valgus is less likely due to radiculopathy or aggravated or caused by a back condition.  

However, there is no opinion as to whether the Veteran's radiculopathy or low back disability aggravates his hammertoes or whether the service-connected radiculopathy aggravates his hallux valgus.  Further, the July 2015 VA examination report indicates that the Veteran wears orthotics for his service-connected pes planus.  Additional VA treatment records reflect that the Veteran's pes planus is treated with orthotics and boots.  However, after being given new boots in January 2016, March 2016 VA treatment records reflect that the boots were too tight fitting.  Therefore an addendum opinion is needed regarding whether the Veteran's hammertoes and hallux valgus are caused or aggravated by his service-connected disabilities.  

As noted above, the July 2015 examiner noted that the Veteran's knee disabilities are often associated with arthritic conditions.  While he also stated that the Veteran's knee disabilities are not related to altered gate or posture or otherwise the effect of low back or sciatic nerve conditions, no opinion has been provided regarding aggravation.  Therefore an addendum opinion is needed regarding whether the Veteran's claimed left and right knee disabilities are aggravated by his service-connected low back disability.

Larynx

Regarding the Veteran's respiratory condition, claimed as a larynx condition, in part, he contends that it is secondary to his service connected GERD with Barrett's esophagus.  According to the prior January 2014 rating decision, it was noted that a July 2013 VA examination report noted that the Veteran had chronic hoarseness or dysphonia that was less likely than not caused or aggravated by GERD.  It was also noted that sleep apnea would not cause swelling in certain areas without causing swelling in some other areas of his larynx.  However, as noted above service-connection was not in effect for GERD at that time.  Nonetheless, service connection is now in effect for GERD with Barrett's esophagus.  In light of the grant for service connection and the Veteran's contentions, a new VA examination is necessary to identify the current manifestation of a larynx condition to include hoarseness, and an opinion regarding whether it is caused or aggravated by his service-connected GERD with Barrett's esophagus.

Left ankle

The Veteran most recently underwent a VA examination in May 2015 regarding his claimed left ankle disability.  According to the May 2015 VA examiner, 2014 x-rays of the left foot and ankle were negative.  April 2015 x-rays of the left foot and ankle were also reported as negative.  Upon examination, there was decreased range of motion in the left ankle.  There was also localized tenderness or pain on palpation of the joint or associated soft tissues in the anterior lateral ankle, described as mild and related to radiculopathy.  The examiner opined that there is no diagnosis of a left ankle condition.  Rather, she opined that the Veteran's service connected back/thoracolumbar spine condition degenerative disease with radiculopathy which causes weakness with the left ankle dorsiflexion is at least as likely as not the cause of the Veteran's symptoms of left ankle pain.  The Board notes that the Veteran is service connected for radiculopathy of the left lower extremity with involvement of the sciatic nerve associated with low back degenerative joint disease, rated as 10 percent disabling from December 4, 2008 and 20 percent disabling from August 22, 2013.

Although the examiner indicated that she reviewed the record, it is unclear if she considered the January 2015 VA treatment record noting that previous x-rays show minimal degenerative changes throughout the ankle.  It was further noted at that time that the Veteran suffered from left subtalar joint capsulitis.  Thus, remand is necessary for clarification whether the Veteran has a current left ankle disability and if so whether service connection is warranted.

Increased rating claims

The Veteran underwent a VA examinations regarding his low back disability in May 2015.  After review of the examination reports, the Board finds that an additional VA examination should be obtained, as the examinations did not assess pain in both active and passive motion, as well as while weight bearing and non-weight bearing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the record indicated his low back disabilities may have worsened since the May 2015 VA examination.  Specifically, a September 2015 VA treatment record reflects that the Veteran had exacerbation of chronic low back pain.

The Veteran underwent a VA examination regarding his depressive disorder in May 2014.  At that time, the symptoms observed were depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  Subsequent VA treatment records reflect increased symptomatology noting that he Veteran was angry and irritable and had tangential speech and thoughts as well as slurred speech.  See September 2015, December 2015, and March 2016 VA treatment records.  Thus a new VA examination is warranted to assess the current severity of the service-connected depressive disorder.

The Veteran underwent a VA examination regarding his GERD in August 2012.  Although the Veteran received an addendum opinion regarding his GERD in July 2016, no recent examination has been done to determine the current severity of the Veteran's GERD with Barrett's esophagus.  The Veteran's contends that his symptoms are worse in that he has requested a special bed and he reported he is suffering from pain in addition to vomiting.  See December 2016 VA Form 9.  Thus a new VA examination is warranted to assess the current severity of the service-connected GERD.

The Veteran's claim for a rating in excess of 30 percent for bilateral plantar fasciitis, bilateral pes planus, arthritis of the bilateral first MTP joints, and bilateral plantar spurs from August 29, 2011 was most recently remanded for he RO to consider the August 2015 VA examination.  A March 2016 SSOC was subsequently submitted.  As noted above, a January 2015 VA treatment report indicates that the Veteran has pes planus with left subtalar joint capsulitis.  It is unclear whether the subtalar joint capsulitis is a separate compensable disability or should be considered in conjunction with the service-connected pes planus.  Thus the claim for an increased rating for bilateral pes planus is inextricably intertwined with the claim for a left ankle disability being remanded.  See Harris v. Derwinksi, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  As such, claim for entitlement to rating in excess of 30 percent for bilateral plantar fasciitis, bilateral pes planus, arthritis of the bilateral first MTP joints, and bilateral plantar spurs from August 29, 2011 must be remanded

With regard to the claim to reopen the claim for entitlement to service connection for tinnitus, the Veteran contends that his condition.  See November 2016 statement.  Thus the claims are inextricably intertwined and the claim for entitlement to service connection for tinnitus must also be remanded.  See Harris, 1 Vet. App. at 183. 

With regard to the TDIU claim, as the other matters being remanded may have a substantial effect on the merits of his claim for TDIU, the claim for a TDIU is inextricably intertwined and remanded as well.  See Harris, 1 Vet. App. at 183.

Lastly, the most recent VA treatment records associated with the claims file are from November 2016.  To avoid the possibility of a future remand to obtain federal records, the AOJ should obtain and associate with the claims file any outstanding, pertinent VA treatment records.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic claims file any outstanding  pertinent VA clinical records from November 2016 to the present.

2.  Then, schedule the Veteran for a VA examination to determine whether any current cervical spine disorder and/or left arm/hand numbness is related to service.  The examiner must review the claims folder in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a)  Are there any diagnosed conditions associated with the claimed cervical spine and/or left arm/hand numbness disorder?

b)  For any identified cervical spine and/or left arm/hand numbness disorder, is it at least as likely as not (50 percent or greater probability) that the condition was incurred in or otherwise related to the Veteran's active duty service?

c) For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused or aggravated by the service-connected low back disability?

The examiner is asked to consider service treatment records regarding complaints of back pain and left extremity pain and private treatment records dated in January 2010 noting disk protrusions in the cervical spine as well as VA treatment records dated in August 2017 noting neurogenic changes in the left C6 nerve root distribution, consistent with chronic and ongoing left C6 radiculopathy. 

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary. If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case. Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

3.  Refer the entire record to the May 2015 VA examiner who completed the Ankle Disability Benefits Questionnaire (DBQ).  If that examiner is no longer available, forward the claims file to a suitable substitute.  If any examiner deems a new examination necessary, so schedule the Veteran.  The examiner must indicate in the examination report that the claims file was reviewed.

Following review of the entire claims file, the following questions should be addressed:

a)  Are there any diagnosed conditions involving the Veteran's left ankle?

b)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition was incurred in or otherwise related to the Veteran's active duty service to include the August 1978 in-service complaints of left ankle pain and assessment of mild fatigue versus strain?

c)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition was incurred in or otherwise related to the service-connected low back disability?

d)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the service-connected low back disability?

The examiner is asked to consider the January 2015 VA treatment record noting that previous x-rays show minimal degenerative changes throughout the ankle and an impression of left subtalar joint capsulitis.

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary. If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case. Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

4.  Refer the entire record to the April 2015 VA examiner who completed the Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx, and Pharynx Disability Benefits Questionnaires (DBQ).  If that examiner is no longer available, forward the claims file to a suitable substitute.  If any examiner deems a new examination necessary, so schedule the Veteran.  The examiner must indicate in the examination report that the claims file was reviewed.

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed allergic rhinitis was incurred in or otherwise related to the Veteran's active duty service.

The examiner is asked to comment on Veteran's assertions that he first began having problems in Germany from 1979 to 1981 and has had continual symptoms since service.


It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary. If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case. Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

5.  Refer the entire record to the July 2013 VA examiner who completed the Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx, and Pharynx Disability Benefits Questionnaires (DBQ).  If that examiner is no longer available, forward the claims file to a suitable substitute.  If any examiner deems a new examination necessary, so schedule the Veteran.  The examiner must indicate in the examination report that the claims file was reviewed.

For the diagnosed larynx disorder, including chronic hoarseness or dysphonia, is it at least as likely as not (50 percent or greater probability) that the condition is caused or aggravated by the service-connected GERD with Barrett's esophagus?

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary. If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case. Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

6.  Refer the entire record to the July 2015 VA examiner who completed the Knee and Lower Leg and Foot Conditions Disability Benefits Questionnaires (DBQ).  If that examiner is no longer available, forward the claims file to a suitable substitute.  If any examiner deems a new examination necessary, so schedule the Veteran.  The examiner must indicate in the examination report that the claims file was reviewed.

For the diagnosed right and left knee conditions, is it at least as likely as not (50 percent or greater probability) that the condition is caused or aggravated by the service-connected low back degenerative disc and joint disease or his radiculopathy, left or right lower extremity?

For the diagnosed hammertoes, is it at least as likely as not (50 percent or greater probability) that the condition is caused or aggravated by the service-connected low back degenerative disc and joint disease; radiculopathy, left or right lower extremity; and/or the service-connected bilateral plantar fasciitis, bilateral pes planus, arthritis of the bilateral first MTP joints, and bilateral plantar spurs, to include orthotic boots prescribed for treatment of pes planus?

For the diagnosed hallux valgus, is it at least as likely as not (50 percent or greater probability) that the condition is cause or aggravated by the service-connected radiculopathy, left or right lower extremity and/or bilateral plantar fasciitis, bilateral pes planus, arthritis of the bilateral first MTP joints, and bilateral plantar spurs, to include orthotic boots prescribed for treatment of pes planus?

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary. If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case. Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

7.  After completing the above development, the Veteran should be afforded a VA examination by an appropriately qualified medical professional to determine the current nature and severity of the service-connected low back disability. 

The entire claims file should be made available to, and be reviewed by, the VA examiner.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's low back disability, noting their frequency and severity. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations, based on the provided active motion findings.  If this cannot be accomplished, the examiner should explain why.  Examination should also estimate any additional limitation of motion on repeated movement, with pain, or during flare-ups, expressed in degrees of lost motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

8.  After completing the above development, the Veteran should be afforded a VA examination by an appropriately qualified medical professional to determine the current nature and severity of the service-connected depressive disorder. 

The entire claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's depressive disorder in accordance with VA rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's depressive disorder, noting their frequency and severity. 

The VA examiner should provide an opinion as to the extent of functional impairment caused by the Veteran's service-connected depressive disorder.

9.  After completing the above development, the Veteran should be afforded a VA examination by an appropriately qualified medical professional to determine the current nature and severity of the service-connected GERD with Barrett's esophagus. 

The entire claims file should be made available to, and be reviewed by, the VA examiner.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's GERD with Barrett's esophagus, noting their frequency and severity. 

10.  After completing the requested actions, and any additional notification or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


